
	
		I
		112th CONGRESS
		1st Session
		H. R. 1184
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Issa (for himself
			 and Mr. Walsh of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require greater transparency concerning the criteria
		  used to grant waivers to the job-killing health care law and to ensure that
		  applications for such waivers are treated in a fair and consistent manner,
		  irrespective of the applicant’s political contributions or association with a
		  labor union, a health plan provided for under a collective bargaining
		  agreement, or another organized labor group.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Waiver Transparency
			 Act.
		2.Requirements
			 with respect to granting waivers
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall—
				(1)publish detailed
			 criteria used by the Secretary to determine approval of an application
			 submitted by a group health plan, health insurance issuer, employer, State,
			 municipality, or other entity eligible for a waiver, adjustment, or other
			 compliance relief provided for under the authority of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) or title I or subtitle B of title
			 II of the Health Care and Education Reconciliation Act (Public Law 111–152),
			 including—
					(A)how much of a
			 significant decrease in benefits with respect to a health insurance plan or
			 health insurance coverage would need to occur in order to have such a waiver
			 application approved by the Secretary; and
					(B)how much of a
			 significant increase in premiums with respect to a health insurance plan or
			 health insurance coverage would need to occur to have such a waiver application
			 approved by the Secretary;
					(2)publish on the
			 Internet Web site of the Department of Health and Human Services each
			 application for a waiver described in paragraph (1); and
				(3)publish on the
			 Internet Web site of the Department of Health and Human Services the
			 determination of the Secretary whether to approve or reject such application
			 and the reason for such approval or rejection.
				(b)Protection of
			 proprietary informationIn carrying out subsection (a), the
			 Secretary shall ensure the confidentiality of proprietary information of each
			 applicant.
			(c)Prohibition of
			 preferential treatmentIn no case, during any stage of the
			 application process for an application described in subsection (a)(1), shall
			 preferential treatment be given to an applicant based on political
			 contributions or association with a labor union, a health plan provided for
			 under a collective bargaining agreement, or another organized labor
			 group.
			
